Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the Applicants' communication filed on 7/6/2021.  In virtue of this communication, claims 8-16 are currently presented in the instant application.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.   Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8, 12, 13 are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention as being anticipated by US Patent Application Publication 20200413469 (hereinafter referred to as Wu). 
Consider claims 8, 12, Wu teaches a terminal (see at least Fig. 1, 2) comprising: 
a control section that performs measurement of a beam failure detection reference signal configured in each of a plurality of secondary cells (see at least ¶ [0034], “…the user equipment may determine a beam management group comprising one or more serving cells…”, and see at least ¶ [0037], “…the beam management group may be defined at a first time by one or more serving cells that share a common beam failure detection reference signal, and may be defined at a second time by one or more serving cells that share one or more common TCI state PDCCHs…”); and 
a transmitting section that, when beam failure is detected in at least one of the plurality of secondary cells, transmits a beam failure recovery request in a primary cell (see at least ¶ [0038], Fig. 3, step 330 “…the user equipment may detect a beam failure on at least one serving cell of the beam management group…” and see at least ¶ [0040], Fig. 3, “…a serving cell may receive a beam failure recovery request from user equipment. In some embodiments, the one or more serving cells may be one or more of a primary serving cell and one or more secondary serving cells…”). 
Consider claim 13, Wu teaches a system comprising a terminal and a base station (see at least Fig. 1, 2), wherein the terminal comprises: 
a control section that performs measurement of a beam failure detection reference signal configured in each of a plurality of secondary cells (see at least ¶ [0034], “…the user equipment may determine a beam management group comprising one or more serving cells…”, and see at least ¶ [0037], “…the beam management group may be defined at a first time by one or more serving cells that share a common beam failure detection reference signal, and may be defined at a second time by one or more serving cells that share one or more common TCI state PDCCHs…”); and 
a transmitting section that, when beam failure is detected in at least one of the plurality of secondary cells, transmits a beam failure recovery request in a primary cell, and the base station (see at least ¶ [0038], Fig. 3, step 330 “…the user equipment may detect a beam failure on at least one serving cell of the beam management group…” and see at least ¶ [0040], Fig. 3, “…a serving cell may receive a beam failure recovery request from user equipment. In some embodiments, the one or more serving cells may be one or more of a primary serving cell and one or more secondary serving cells…”) comprises: 
a receiving section that receives the beam failure recovery request in the primary cell (see at least ¶ [0038], “…The downlink reference signals may be transmitted by a primary serving cell and/or one or more secondary serving cells…” and see at least ¶ [0040], “…a serving cell may receive a beam failure recovery request from user equipment. In some embodiments, the one or more serving cells may be one or more of a primary serving cell and one or more secondary serving cells…” and see at least ¶ [0045], “…The downlink reference signals may be transmitted by a primary serving cell and/or one or more secondary serving cells. In some embodiments, a beam management group may comprise a primary serving cell and/or one or more secondary serving cells…”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-11, 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 20200413469 (hereinafter referred to as Wu) in view of US Patent Application Publication 20210258062 (hereinafter referred to as Koskela).
Consider claim 9 (depends on at least claim 8), Wu discloses the limitations of claim 8 as applied to claim rejection 8 above and further discloses:
Wu disclose all the subject matters of the claimed invention concept. However, Wu does not particularly disclose the control section selects a candidate beam, based on received power of the beam failure detection reference signal.  In an analogous field of endeavor, attention is directed to Koskela, which teaches the control section selects a candidate beam, based on received power of the beam failure detection reference signal (see Koskela, at least ¶ [0035], “…the user equipment may perform candidate beam measurements on the secondary cell downlink reference signals, for example, CSI-RS and SS/PBCH Block (beam specific measurements). Candidate beam measurements may include L1 measurements, such as RSRP, RSRQ, SINR, hypothetical PDCCH BLER, or other L1 measurements…”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Wu disclosed invention, and have the control section selects a candidate beam, based on received power of the beam failure detection reference signal, as taught by Koskela,  thereby, to provide method and system support beam failure recovery techniques that involve reference signals across carriers where a primary cell and one or more secondary cells operate with different beam failure detection reference signals, as discussed by Koskela, (see ¶ [0004]). 
Consider claims 10, 14, (depends on at least claim 8), Wu discloses the limitations of claim 8 as applied to claim rejection 8 above and further discloses:
Wu disclose all the subject matters of the claimed invention concept. However, Wu does not particularly disclose a receiving section that receives uplink (UL) grant as a response signal for the beam failure recovery request.  In an analogous field of endeavor, attention is directed to Koskela, which teaches a receiving section that receives uplink (UL) grant as a response signal for the beam failure recovery request (see Koskela, at least ¶ [0035], “…the user equipment may transmit one or more indications of one or more selected other secondary cell candidate beams. These CFRA signal may be mapped to SCell uplink signaling resources or PCell signaling resources (or any serving cell uplink resources)…” and see at least ¶ [0052], “…one or more secondary cells may be reserved on a primary cell or secondary cell uplink. A serving cell uplink where a serving cell may be another PCell in dual connectivity, referred to as SpCell)…”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Wu disclosed invention, and have a receiving section that receives uplink (UL) grant as a response signal for the beam failure recovery request, as taught by Koskela,  thereby, to provide method and system support beam failure recovery techniques that involve reference signals across carriers where a primary cell and one or more secondary cells operate with different beam failure detection reference signals, as discussed by Koskela, (see ¶ [0004]). 
Consider claims 11, 15, 16 (depends on at least claim 8), Wu discloses the limitations of claim 8 as applied to claim rejection 8 above and further discloses:
Wu disclose all the subject matters of the claimed invention concept. However, Wu does not particularly disclose a receiving section that receives a higher layer parameter including a list of the beam failure detection reference signals indicating candidate beams.  In an analogous field of endeavor, attention is directed to Koskela, which teaches a receiving section that receives a higher layer parameter including a list of the beam failure detection reference signals indicating candidate beams (see Koskela, at least ¶ [0034], “…This would result in beam failure detection resources, which may be referred to as a set of q.sub.0, where the set may include SSB and/or CSI-RS resource indexes that do not overlap between cells, such as q.sub.0_PCell!=q.sub.0_Cell, where q.sub.0_PCell refers to PCell failure detection resources, q.sub.0_Cell refers to SCell failure detection resources, and the implicit configuration of q.sub.0 is based on the PDCCH beam indication…”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Wu disclosed invention, and have a receiving section that receives a higher layer parameter including a list of the beam failure detection reference signals indicating candidate beams, as taught by Koskela,  thereby, to provide method and system support beam failure recovery techniques that involve reference signals across carriers where a primary cell and one or more secondary cells operate with different beam failure detection reference signals, as discussed by Koskela, (see ¶ [0004]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG A NGO whose telephone number is (571)270-7264. The examiner can normally be reached Monday-Thursday from 5:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG A NGO/            Primary Examiner, Art Unit 2645